Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory S. Bernabeo on 2022 March 08.

The application has been amended as follows: 

Cancel claims: 6, 13-17, 24 and 28.
Amend claims: 1, 7-8, 11, 22, 25, 33, and 34 as follows.

1.  (Currently Amended)  A luminaire comprising: 
a housing defining a compartment accessible via a window defined by the housing, said housing further defining a pair of opposed shoulders adjacent said window;
a lighting module dimensioned to be received and retained in said window in an interference fit with said shoulders, said lighting module comprising a light source, said lighting module comprising a light guide assembly, said light guide assembly comprising:
a light source module comprising:
a substrate;
an array of LEDs supported on said substrate; and
a light guide plate comprising structures receiving light from said array of LEDs in a first direction, and redirecting said light outwardly in a second direction transverse to said first direction; and 
a resilient member supported on said housing, said resilient member being positioned to abut said lighting module and be deflected by contact therewith during insertion of said lighting module through said window, and to at least partially resile to maintain said lighting module against said shoulders in an operative position on said housing.

7.  (Currently Amended)  The luminaire of claim [[6]] 1, wherein said housing further comprises a stop extending into said compartment and defining a stop surface positioned to abut said lighting module during insertion of said lighting module into said compartment to brace said lighting module at a position in which a first longitudinal edge of said light guide plate is aligned relative to at least one of said shoulders for movement into said operative position.

8.  (Currently Amended)  The luminaire of claim [[6]] 7, wherein said stop defines a secondary compartment at least partially separated from a remainder of said compartment by said stop, said secondary compartment being dimensioned to receive said light source module and retain said light source module in position to edge light said light guide plate when said light source module is in the operative position on said housing.

11.  (Currently Amended)  The luminaire of claim [[6]] 1, wherein said light guide assembly further comprises: 
a reflector plate dimensioned to overlie at least a part of a surface of said light guide plate to reflect light outwardly from the luminaire. 


22.  (Currently Amended)  A luminaire comprising: 
a housing having a first wall joining a pair of opposed side walls, said first and pair of opposed side walls defining a compartment therebetween accessible via a window defined by said housing, said housing further defining a pair of opposed shoulders adjacent said window;
a lighting module dimensioned to be received and retained in said window in an interference fit with said shoulders, said lighting module comprising a light source, said lighting module comprising a light guide assembly, said light guide assembly comprising:
a light source module comprising:
a substrate;
an array of LEDs supported on said substrate; and
a light guide plate comprising structures receiving light from said array of LEDs in a first direction, and redirecting said light outwardly in a second direction transverse to said first direction; and 
a resilient member supported on said housing, said resilient member having a leg positioned at an acute angle relative to a plane of said pair of opposed shoulders, said leg being positioned to abut said lighting module and be deflected by contact therewith during insertion of said lighting module through said window, and to at least partially resile to maintain said lighting module against said shoulders in an operative position on said housing.

25.  (Currently Amended)  The luminaire of claim [[24]] 22, wherein said housing further comprises a stop extending into said compartment and defining a stop surface positioned to abut said lighting module during insertion of said lighting module into said compartment to brace said lighting module at a position in which a first longitudinal edge of said light guide plate is aligned relative to at least one of said shoulders for movement into said operative position.

33.  (Currently Amended)  A luminaire assembly comprising: 
a housing comprising:
a first wall;
a pair of opposed side walls joined by said first wall;
said first and pair of opposed side walls defining a compartment therebetween accessible via a window defined by said housing;
a pair of opposed shoulders adjacent said window; and
a resilient member supported on said housing, said resilient member having a leg positioned at an acute angle relative to a plane of said pair of opposed shoulders, said leg being positioned to abut a lighting module and be deflected by contact therewith during insertion of said lighting module through said window, and to at least partially resile to maintain said lighting module against said shoulders in an operative position on said housing;
said lighting module comprising a light guide assembly, said light guide assembly comprising a light source module comprising a substrate and an array of LEDs supported on said substrate;
said housing further comprising a stop extending into said compartment and defining a secondary compartment at least partially separated from a remainder of said compartment by said stop, said secondary compartment being dimensioned to receive and retain said light source module.

34. 	(Currently Amended)  The luminaire assembly of claim 33, wherein said 
defines a stop surface positioned to abut [[a]] said lighting module during insertion of said lighting module into said compartment to brace said lighting module at a position in which said lighting module is aligned for movement into an operative position on said housing.

Reasons for Allowance
Claims 1-5, 7-12, 18-23, 25-27, and 29-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Doubek (US20120182747A1). Doubek teaches (figs 6a-6b) a housing, shoulders (60), a light panel (100), a resilient members (80 & 92), and a stop (90).


    PNG
    media_image1.png
    297
    565
    media_image1.png
    Greyscale

Regarding claims 1 and 22, the prior art of record fails to teach or suggest “, said lighting module comprising a light guide assembly, said light guide assembly comprising: a light source module comprising: a substrate; an array of LEDs supported on said substrate; and a light guide plate comprising structures receiving light from said array of LEDs in a first direction, and redirecting said light outwardly in a second direction transverse to said first direction” in combination with the other limitations of the claim.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BOWNESS et al. (WO-2021122844-A1) teaches a lamp comprising a housing, shoulders, LEDs, and an attachment clip that can easily and securely receive and hold the light source to and preferable against the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875